Exhibit 10.1

 

SUBLEASE

 

THIS AGREEMENT, made as of the         day of April, 2014 between 87AM HOLDINGS
LLC, a New York Limited Liability Company, having an office at 42-52 West
39th Street, 4th Floor, New York, New York (the “Sublessor’’) and DIPEXIUM
PHARMACEUTICALS, INC., a Delaware Limited Liability Company with an office at 61
Broadway, Suite 1905, New York, New York (the “Sublessee”).

 

W I T N E S S E T H :

 

WHEREAS, by Agreement of Lease dated as of January 22, 2013, a redacted copy of
which is attached hereto as Exhibit “A” and made a part hereof, (the “Master
Lease”) Sublessor currently leases from 61 BROADWAY OWNER LLC (the “Master
Lessor “) a portion of the 19th floor, known as Suite 1905 (the “Premises”) in
the building known as 61 Broadway, New York New York (the “Building”); and

 

WHEREAS, Sublessor, pursuant to the Master Lease between Sublessor and Master
Lessor is currently in possession of the Premises, as shown on Exhibit “B”; and

 

WHEREAS, Sublessee desires to sublease the Premises from Sublessor,

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, Sublessor and Sublessee stipulate, covenant and agree as follows:

 

PREMISES

 

1.         Sublessor does hereby sublease to Sublessee the Premises as indicated
on the floor plan as outlined on Exhibit “B”, attached hereto and made a part
hereof. The parties agree and acknowledge that the rentable square feet, as
indicated on Schedule “B”, is 4,233.

 

 

 

TERM

 

2.         The term shall commence on the later of April 1, 2014 or the date
Sublessor receives Master Lessor’s written consent to this Sublease,
(“Commencement Date”) and expire at 11:59:59pm on March 30, 2016 (the
“Expiration Date”) (collectively the period between the Commencement Date and
the Expiration Date is referred to as the “Term”). In the event the Term
commences on a date other than the Commencement Date, Sublessor and Sublessee
shall execute a memorandum setting forth the actual date of commencement of the
Term, and such date shall become the Commencement Date. Possession of the
Premises (“Possession”) shall be delivered to Sublessee on the Commencement
Date. If for any reason Sublessor does not deliver Possession to Sublessee on
the Commencement Date, Sublessor shall not be subject to any liability for such
failure, the Term shall not be extended by the delay, and the validity of this
Sublease shall not be impaired, but rent shall abate until delivery of
Possession.

 

 

 

USES

 

3.         Sublessee shall use and occupy the Premises for general,
administrative and executive offices only and for no other purpose.

 

--------------------------------------------------------------------------------


 

RENT AND ADDITIONAL RENT

 

4.         (a) Sublessee shall pay to Sublessor in U.S. currency the Rent as
follows: (i) from the Commencement Date through December 31, 2014, Sublessee
shall pay monthly Rent in the amount of Twelve Thousand Three Hundred Forty Six
and 25/100 Dollars ($12,346.25) ($148,155.00 per annum, pro-rated); (ii) From
January 1, 2015 through December 31, 2015, Sublessee shall pay monthly Rent in
the amount of Twelve Thousand Seven Hundred Sixteen and 64/100 Dollars
($12,716.64) ($152,599.65 per annum); and (iii) From January 1, 2016 though the
Expiration Date, Sublessee shall pay monthly Rent in the amount of Thirteen
Thousand Ninety Eight and 14/100 Dollars ($13,098.14) ($157,177.64, per annum,
pro-rated).

 

 

 

 

 

Rent for any portion of a month shall be prorated on a thirty (30) day basis.
Accordingly, Rent from the Commencement Date through April 30, 2014 shall be
pro-rated. Rent payments shall be delivered to the office of Sublessor or such
other place as Sublessor may designate.

 

 

 

REAL ESTATE TAXES

 

(b) During the Term, Sublessee shall be responsible for the Sublessor’s increase
in real estate taxes on the Premises over the 2014 fiscal base year (July 1,
2013 to June 30, 2014) (the “Real Estate Taxes”), and shall pay such Real Estate
Taxes directly to Sublessor as additional rent. Sublessee’s proportionate share
of such Real Estate taxes shall mean 0.7% of any Building increase.

 

 

 

CLEANING

 

(d) Sublessee shall be solely responsible for complying with the terms of
Articles 4, 5, 8 and 29 of the Master Lease, and Sublessor shall have no
obligation or liability therefore.

 

 

 

SUBLESSOR’S WORK

 

5.         At the Commencement Date, Sublessee shall accept the Premises in its
then “as is” condition, subject to Sublessor’s obligation to deliver the
Premises broom-clean and free of all occupants, except for the furniture being
left for the use of Sublessee as defined in Exhibit “C”.

 

 

 

INCORPORATION OF MASTER-LEASE

 

6.         (a) This Sublease is subject to and made upon all obligations, terms,
covenants and conditions of the Master Lease, with the same force and effect as
if fully set forth herein at length, except as otherwise specifically provided
herein. All the terms, covenants and conditions which Sublessor is bound to
comply with under the Master Lease as lessee thereunder shall, to the extent
only that they apply to the Premises and except as otherwise provided herein, be
binding upon the Sublessee. It is the intention of the parties that, except as
otherwise provided in this Sublease, the relationship between Sublessor and
Sublessee shall be governed by the language of the various articles of the
Master Lease as if they had been typed out herein in full (specifically
excluding 1A, IC, 21, 23, 28, 33 and 36 and Exhibit “C” Exhibit “D” and
Exhibit “F”, and any other article which by its nature should be excluded to be
consistent with the terms of this Sublease), and the terms “Landlord”, “Tenant”
and “Lease” as used in the Master Lease read, respectively, “Sublessor”,
“Sublessee” and “Sublease”. Notwithstanding the foregoing, if any provision of
the Master Lease interpreted in accordance with the preceding sentence conflicts
with a term contained in this Sublease, the term contained in this Sublease
shall control. Sublessee represents and warrants that it will introduce no
Hazardous Substances to the Premises except for such cleaning and office
supplies as may be permitted by law in the quantities as are permitted by law.
Sublessee shall have no responsibility for Sublessor’s default or for curing
defaults related to the Premises that exist as of the Commencement Date, and
Sublessor shall immediately cure any such defaults.

 

2

--------------------------------------------------------------------------------


 

 

 

(b) For the purposes of this Sublease, the following Articles of the Master
Lease are hereby deleted 1A, IC, 21, 23, 28, 33 and 36 and Exhibit “C”
Exhibit “D” and Exhibit “F”.

 

 

 

 

 

(c) If the Master Lease terminates, this Sublease shall terminate and the
parties shall be relieved of any further liability or obligation under this
Sublease, provided however, that (a) if the Master Lease terminates as a result
of a default or breach by Sublessee under this Sublease and/or the Master Lease,
then Sublessee shall be liable to Sublessor for the damages suffered as a result
of such termination; and (b) if the Master Lease terminates as a result of a
default or breach by Sublessor under the Master Lease, then Sublessor shall be
liable to Sublessee for all damages suffered by Sublessee as a result of such
termination.

 

 

 

QUIET ENJOYMENT

 

7.         Sublessor convents and agrees with Sublessee that as consideration
for Sublessee paying the rent and additional rent reserved in this Sublease and
performing and observing all other terms, covenants and conditions on its part
to be performed under this Sublease, Sublessee may peaceably and quietly enjoy
the Premises during the Term, provided that Sublessee is not in default of the
payment of the rent and additional rent due under this Sublease or in the
performance and observance of any of the other terms, covenants and conditions
on Sublessee’s part to be observed and performed by Sublessee under the Master
Lease and this Sublease.

 

 

 

PHONES & FURNITURE

 

8.         Sublessor shall not be required to provide any phones, supporting
systems, and furniture in the Premises (jointly “the “Equiptment”) for use by
the Subtenant during the Term. Sublessor shall be permitted to leave furniture
in the space for Sublessee’s use during the Term.

 

 

 

 

 

Upon the expiration of the Term, and provided the Subtenant is not in default
under the terms of this Sublease, the Subtenant shall remove all Phones and
Furniture from the Premises. Any items remaining in the Premises after the
Expiration of the Term shall be deemed forfeited and Sublessee shall be required
to compensate Sublessor for the removal of such items.

 

 

 

DIRECT 7 LISTINGS ANri SIGNAGE

 

9.         Sublessee, subject to Landlord’s approval, shall receive a) its
pro-rata share of directory listings in the Building and b) be permitted to
install its signage and logo on the floor of the Premises.

 

 

 

NOTICES

 

10.       Any notice or demand under this Sublease shall be in writing and shall
be considered properly delivered when addressed as hereinafter provided, given
or served personally or by nationally recognized overnight courier service, by
registered or certified mail (return receipt requested) and deposited in the
United States general or branch post office. Any notice or demand by the
Sublessee to Sublessor shall be addressed to Sublessor at the address listed
above, Attn: Carl Levin, with a copy to Cabot J. Marks, Esq. 485 Madison Avenue,
l3 ‘1’ Floor, New York, New York 10022 unless otherwise directed by Sublessor.
Any notice from Sublessor to Sublessee, Diplexium Pharmaceuticals LLC., shall be
addressed to Sublessee at the Premises, Attention: David Luci, Esq., unless
otherwise directed in writing by Sublessee. Rejection or other refusal to accept
or the inability to deliver because of a changed address of which no notice was
given, shall be deemed to be receipt of the notice, demand or request sent.

 

3

--------------------------------------------------------------------------------


 

NO ASSIGNMENT, SUBLETTING OR MORTGAGING

 

11,                     Supplementing the provisions of Article 12 of the Master
Lease, Sublessee covenants that it shall not assign, sublease, mortgage,
transfer, license, pledge or encumber its interest in this Sublease, in whole or
in part, or sublet or permit the subletting of the Premises, permit Premises or
any part thereof to be occupied or used by any person or entity other than
Sublessee without first obtaining the prior written consent of the Sublessor,
which consent shall not be unreasonably be withheld or delayed provided the
Master Lessor consents to such assignment or sublease in writing.

 

 

 

 

 

No such assignment or sublease shall operate to release Sublessee from its
obligations under this Sublease. As a condition of obtaining Sublessor’s
consent, Sublessee shall pay Sublessor’s reasonable costs involved in the review
of the proposed Sub-Sublessee or assignee and any related documentation.
Notwithstanding anything to the contrary, Sublessee covenants that it shall not
assign, mortgage, transfer, pledge or encumber its interest in this Sublease, in
whole or in part, or sublet or permit the subletting of the Premises, permit the
Premises or any part thereof to be occupied or used by any person or entity
other than Sublessee without the prior written consent of the Master Lessor
being first obtained and in accordance with the terms of the Master Lease.

 

 

 

MASTER LESSOR’S RESPONSIBILITI ES

 

12.                     Sublessee recognizes that Sublessor is not in a position
to furnish the services set forth in the Master Lease, obtain an agreement of
non-disturbance, or to perform certain other obligations which are not within
the control of Sublessor, such as maintenance, repairs and replacements to the
building and Premises, compliance with laws, and restoration of the Premises and
building after casualty or condemnation. Sublessee shall look to Master Lessor
to furnish these services and to perform these obligations. Sublessor shall use
best efforts to cause Master Lessor to perform its maintenance, repair and
service obligations under the Master Lease. Notwithstanding anything to the
contrary in this Sublease or in the Master Lease, Sublessee shall not be liable
to Sublessor or any other party in the event this Sublease terminates due to a
failure or default of Master Lessor under the Master Lease.

 

 

 

DAMAGE, DESTRUCTION AND CONDEMNATION

 

13.                     Subject to the Provisions of Articles 10 and 11 of the
Master Lease, if any portion or all of the Premises is damaged by fire,
earthquake, act of God, terrorism war (declared or undeclared) the elements or
other action beyond the reasonable control of Sublessee, or is lawfully taken by
condemnation or in any other manner for any public or quasi-public purpose, and
if Master Lessor or Sublessor terminates the Master Lease under the terms
thereof, this Sublease shall terminate therewith, and Sublessor shall not be
liable to Sublessee, and Sublessee shall not be liable to Sublessor, for such
early termination of this Sublease. If after damage to or condemnation of the
Premises, the Master Lease is not terminated, this Sublease shall continue in
full force or effect, provided that rent due under this Sublease shall be abated
to the extent that and so long as Sublessee’s occupancy in the Premises is
prohibited by such damage or condemnation, or if Sublessee’s occupancy is
substantially impaired but not prohibited, rent due under this Sublease shall be
abated proportionally to the degree of impairment. If the Master Lease gives
Sublessor any right to terminate the Master Lease in the event of the partial or
total damage, destruction, or condemnation of the Premises or the building or
project of which

 

4

--------------------------------------------------------------------------------


 

 

 

the Premises are a part, then (a) the exercise of such right by Sublessor shall
not constitute a default or breach hereunder; and (b) such right shall also be
construed as a right by Sublessee to terminate this Sublease upon notice to
Sublessor without further obligation or penalty.

 

 

 

SECURITY DEPOSIT

 

14.                     Sublessee shall deposit with Sublessor on the signing of
this Sublease, a security deposit in the amount in U.S. currency of Forty Nine
Thousand Three Hundred and Eighty Five Dollars ($49,385.00), which deposit shall
be in the form of a bank check or a “clean” unconditional, irrevocable,
nontransferable letter of credit (the “Letter of Credit”) in a form satisfactory
to Sublessor, issued and drawn on a bank satisfactory to Sublessor and which is
a member of the New York Clearing House Association, for the account of
Sublessor for a term expiring no earlier than thirty (30) days following the
Expiration Date as security for the faithful performance and observance by
Sublessee of the terms, covenants, conditions and provisions of this Sublease,
including without limitation the surrender of Possession of the Premises to
Sublessor as and when required by this Sublease. If Sublessor so uses any
portion of the security deposit, Sublessee shall, within (10) days after written
demand by Sublessor, restore the security deposit to the amount then required in
accordance with the schedule above, and Sublessee’s failure to do so shall
constitute a default under this Sublease. Within thirty (30) days after the
later of (a) the Expiration Date, (b) the date Sublessee has vacated the
Premises, and provided Sublessee is not then in default of its obligations
hereunder, the Letter of Credit shall expire and be of no further force and
effect.

 

 

 

ALTERATIONS

 

15.                     Sublessee may not make any additions, alterations or
improvements to the Premises without prior written consent of Sublessor (and
Master Lessor if so required under the Master Lease).

 

 

 

BROKERS

 

16.                     Upon execution of this Sublease and the written approval
of this Sublease by the Master Lessor, Sublessor shall pay any brokerage fee due
to DTZ. Upon the clearance of such funds in its account; DTZ shall pay all
compensation due Cassidy Turley, pursuant to a separate agreement between the
brokers. Except for DTZ and Cassidy Turley, Sublessor and Sublessee represent
and warrant to each other that neither has dealt with any real estate broker,
nor is liable to any real estate broker, with respect to this Sublease.
Sublessee and Sublessor covenant and agree to pay, hold harmless and indemnify
each other from and against any and all cost, expense (including reasonable
attorneys’ fees) or liability for any compensation, commission or charges
claimed by any broker or agent other than such brokers with respect to this
Sublease or the negotiation thereof.

 

 

 

INDEMNIFICATI ON

 

17.                     Sublessee shall indemnify Sublessor against and hold
Sublessor harmless from any and all third party claims, damages, costs and
expenses with respect to its non-performance or non-observance by Sublessee of
any of the terms, covenants and conditions of the Master Lease. Sublessor shall
indemnify Sublessee against and hold Sublessee harmless from any and all third
party claims, damages, costs and expenses with respect to the non-performance or
non-observance by Sublessor of any of the terms, covenants and conditions of the
Master Lease.

 

 

 

EXCULPATION

 

18.                     Neither the partners, entities or individuals comprising
the Sublessor, nor the agents, directors, or officers or employees of any of the
foregoing shall be personally liable for the performance of the Sublessor’s
obligations hereunder.

 

5

--------------------------------------------------------------------------------


 

 

 

Neither the partners, entities or individuals comprising the Sublessee, nor the
agents, directors, or officers or employees of any of the foregoing shall be
personally liable for the performance of the Sublessee’s obligations hereunder.

 

 

 

LIMITED CONVEYANCE

 

19.                     Sublessor cannot grant or convey any greater estate,
rights or interest by virtue of this Sublease than Sublessor has received under
the terms of the Master Lease, and Sublessee acknowledges that it has not
received and cannot receive greater estate, rights or interest pursuant to this
Sublease than Sublessor has received under the Master Lease.

 

 

 

ADDITIONAL INSURED

 

20.                     Sublessee agrees to obtain the insurance coverage for
the Premises as required under Article 9 and Exhibit “E” of the Master Lease and
shall name Sublessor as an additional insured under such policies. Sublessor
acknowledges that Sublessee may provide insurance coverage in any combination of
primary and umbrella coverage at its sole option. Sublessee shall provide
Sublessor with certificates of insurance evidencing such coverage, prior to
Sublessee taking possession of the Premises.

 

 

 

BINDING EFFECT & ENTIRE AGREEMENT

 

21,                     This Sublease shall be binding on the parties and their
respective heirs, executors, representatives, successors and assigns, and i the
case of partnership or limited liability partnership, each of the partners shall
be jointly and severally liable. This Sublease contains the entire agreement of
the parties and may not be modified except by an instrument in writing, which is
signed by both parties.

 

 

 

CONSENT OF MASTER LESSOR

 

22.                     Anything hereinabove to the contrary notwithstanding, it
is understood and agreed that this Sublease shall not become effective unless
and until Sublessor has obtained and delivered to Sublessee the consent.of
Master Lessor to the subletting herein. Sublessor shall use commercially
reasonable efforts to obtain Master Lessor’s consent by the thirty (30) calendar
day anniversary of the effective date of this Sublease. In the event Master
Lessor has failed to provide such consent in writing by the ninety (90) calendar
day anniversary of the effective date of this Sublease, Sublessee shall have the
right to terminate this Sublease upon written notice to Sublessor without
further obligation or penalty.

 

 

 

SUBLESSOR WARRANTY

 

23.                               Sublessor warrants and represents to
Sublessee, that (a) the Master Lease has not been amended or modified except as
expressly set forth herein, (b) the Sublessor is not in receipt of any uncured
notice(s) of default or breach of any of the provisions of the Master Lease,
(c) the Sublessor has no knowledge of any claim by Master Lessor that Sublessor
is in default or breach of any of the provisions of the Master Lease, (d) the
Master Lessor is not in default or breach of any of the provisions of the Master
Lease, (e) to the best knowledge of Sublessor, there are no liens filed against
the Premises as of the commencement date of this Sublease which have not been
disclosed to Sublessee in writing prior to execution of this Sublease, and (0
Sublessor has full right and authority to enter into this agreement with
Sublessee.

 

6

--------------------------------------------------------------------------------


 

GOVERNING LAW

 

24.                     This Sublease shall be governed by the laws of the State
of New York without reference to the conflicts of law principles of the State.
The Parties hereby submit to personal jurisdiction in the State of New York for
the enforcement of this Sublease and waive any and all personal rights to object
to such jurisdiction for the purposes of litigation to enforce this Sublease.
Both parties hereby waive the right to trial by jury in any action or proceeding
that hereafter may be instituted in respect of this Sublease.

 

 

 

iNTERPRETATION

 

25.                     The headings of paragraphs or sections in this Sublease
are for convenience only and shall not be construed in any way to limit or
define the content, scope or intent of the provisions hereof. As used in this
Sublease, the singular shall include the plural, and masculine, feminine and
neuter pronouns shall be fully interchangeable where the context so requires. If
any provision of this Sublease, or any paragraph, sentence, clause, phrase or
word, or the application thereof, in any circumstances, is adjudicated by a
court of competent jurisdiction to be invalid, the validity of the remainder of
this Sublease shall be construed as if such invalid part were never included
herein. Time is of the essence of this Sublease. All payments to be made
hereunder shall be made in currency and coin of the United States of America
that is legal tender for public and private debts as of the time of payments.

 

 

 

FULL AND COMPLETE AUTHORITY

 

26.                     The parties executing the Sublease each warrants and
represents for itself that the person or entity executing this Sublease on
behalf of the Sublessor and on behalf of the Sublessee are authorized on behalf
of such entity to enter into this Sublease and has the full and complete
authority to enter into same.

 

IN WITNESS WHEREOF, the parties hereto have executed. this Sublease as of the
day and year first above written.

 

WITNESS:

 

87AM Holdings, LLC

 

 

 

 

 

By:

[g126881ki03i001.jpg]

 

 

 

 

 

Title:

COO

 

 

 

 

 

 

WITNESS:

 

Dipexium Pha aceuticals, Inc,

 

 

 

[g126881ki03i002.jpg]

 

By:

[g126881ki03i003.jpg]

Yvonne Montes

 

 

 

 

Title: David P. Luci

 

--------------------------------------------------------------------------------